“Exhibit 10.5(s)”
[FHNC logo]
GRANT NOTICE
 
Executive Stock Option
[Participant Name]
Congratulations! You have been granted an option to purchase shares of First
Horizon National Corporation common stock as follows:

     
Grant Date:
_____, 2011 Governing Plan: 2003 Equity Compensation Plan
Number of Shares Granted:
  Option Expiration Date: [7th anniversary of grant date]
Option Price per Share:
$ Vesting Dates (25% on each date): [first 4 anniversaries of grant date]

     Your stock option award recognizes your leadership and performance within
the organization. This award is granted under the Governing Plan specified
above, and is governed by the terms and conditions of that Plan. It is also
governed by policies, practices, and procedures (“Procedures”) of the
Compensation Committee (that administers the Plan) and by the terms and
restrictions of FHNC’s stock ownership guidelines and Compensation Recovery
Policy (“Policy”), as in effect during the term of this award.
     This award is subject to possible early termination and forfeiture, even if
vested, in accordance with the Plan and Procedures and can result in a
forfeiture of profit following exercise in certain circumstances as provided in
the Plan (in particular, in Section 6), the Policy, and the Procedures. As of
the grant date, the Procedures provide (among other things) that:
          (a) forfeiture generally will occur immediately upon termination of
employment — you must remain continuously employed by FHNC or one of its
subsidiaries through the close of business on the applicable exercise date;
however —
          (b) if your termination of employment occurs because of your death,
permanent disability, or normal retirement (age 65 or later with at least
5 years of service), this award will continue to vest in accordance with the
schedule set forth above and will terminate upon the earliest to occur of
(i) the expiration date set forth above, (ii) the third anniversary of your
termination of employment, or (iii) the occurrence of a forfeiture event other
than termination of employment;
          (c) if your termination of employment occurs because of your early
retirement (age 55 or later with at least 15 years of service), the
then-unvested portion of your award will be forfeited immediately but the
then-vested portion will continue to be exercisable as provided in clause (b) as
if you had normally retired; and
          (d) if your employment is terminated by us involuntarily, the
then-unvested portion of your award will be forfeited immediately but the
then-vested portion will remain outstanding and will terminate upon the earliest
to occur of (i) the expiration date set forth above, (ii) the 90th day following
your termination of employment, or (iii) the occurrence of a forfeiture event
other than termination of employment.
     Vesting may be accelerated as provided in the Governing Plan. If a Change
in Control (as defined in that Plan) occurs, if FHNC does not survive that event
as a company whose stock is publicly traded, and if vesting of this award is not
accelerated prior to cessation of public trading, then this award will be
modified or canceled without your consent. In that case FHNC agrees to take
action that either will (in effect) substitute for this award a new equity-based
award (which need not be a stock option and need not be payable in stock), or
will cancel this award in exchange for its immediate spread value at that time,
in any case based on the transaction value of FHNC shares and in all cases as
determined by the Committee in its discretion. The Committee is permitted to
exercise its discretion in a Change in Control situation in different ways for
different persons, and in different ways for different awards; however, in all
cases the Committee will seek in good faith to avoid any significant
diminishment or enlargement of value measured at the time of the Change in
Control based on the transaction value of FHNC shares.
     This option is nonqualified, so that your exercise of this option is
taxable. Your withholding and other taxes will depend principally upon the
extent to which FHNC’s stock value exceeds the option price on your exercise
date.
Questions about your stock option award?
Important information concerning the Governing Plan and this award is contained
in a prospectus. Copies of the current prospectus (including all applicable
supplements) are delivered separately, and you may request a copy of the Plan or
prospectus at any time. If you have questions about your award or need a copy of
the Governing Plan, the related prospectus, or the Committee’s current
administrative procedures, contact Fidelity Investment’s Executive Relationship
Officer at ________________. For all your personal stock incentive information,
you may view your award and other information on Fidelity’s website at
www.NetBenefits.com.
[Managing Your Money logo]

 